IN THE SUPREME COURT OF THE STATE OF NEVADA


FREDERICK OMOYUMA SILVER,                              No. 83615
                 Appellant,
             vs.
CANDICE KATIE TOWNER,
                 Respondent.
                                                           FILED




                     ORDER DISMISSING APPEAL




            This is a pro se appeal from an order denying appellant's
"objection" to a postjudgment order that denied appellant's motion for a
birth certificate, motion to disestablish paternity, motion to modify child
custody and support, and motion for the return of federal stimulus money.
Eighth Judicial District Court, Family Court Division, Clark County; T.
Arthur Ritchie, Jr., Judge.
            The order designated in the notice of appeal is not substantively
appealable. See NRAP 3A(b). This court has jurisdiction to consider an
appeal only when the appeal is authorized by statute or court rule. Taylor
Constr. Co. v. Hilton Hotels, 100 Nev. 207, 678 P.2d 1152 (1984). No statute
or court rule provides for an appeal from an order denying an objection to
an order. To the extent the order denies a motion for reconsideration or
rehearing, such orders are not independently appealable. Alvis v. State,

                                                             2 - 3o g I
                       Gaming Control Bd., 99 Nev. 184, 660 P.2d 980 (1983) (holding that an
                       order denying a motion for rehearing is not appealable), overruled on other
                       grounds by AA Primo Builders, LLC v. Washington, 126 Nev. 578, 245 P.3d
                       1190 (2010). This court lacks jurisdiction and
                                   ORDERS this appeal DISMISSED.




                                                                                         J.
                                                          Cadish




                                                          Pickering




                                                          Herndon




                       cc:   Hon. T. Arthur Ritchie, Jr., District Judge, Family Court Division
                             Frederick Omoyuma Silver
                             Candice Katie Towner
                             Eighth District Court Clerk




SUPREME COURT'
     OF
   NEWOA
(01 1447A   ot4V,.4.
                                                            2